DETAILED ACTION
Acknowledgements
The amendment filed 01/06/2021 is acknowledged.
Claims 1-9, 12-25, 28-41 and 44-48 are pending.
Claims 1-9, 12-25, 28-41 and 44-48 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment/Arguments
Claims 1, 17 and 33 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered but they are not persuasive.
Applicant asserts “Section 44 of the Office Action seems to completely ignore the claim language regarding first domain and second domain in the Examiner’s mapping of the claims to the prior art.”  Examiner respectfully disagrees.  Section 44 of the Office Action dated 10/19/2020 is regarding 103 rejections on claims 2, 18 and 34.   Claims 2, 18 and 34 recite “transmit a temporary authorization object to one or more devices which are on the same network as the apparatus, the temporary authorization object allowing the one or more devices to access content in the second content domain.”  Where “the temporary authorization object allowing the one or more devices to access content in the second content domain” is intended use.  It does not carry patentable weight.  See MPEP 2103 I C and MPEP 2114 II.  Furthermore, “the temporary authorization object allowing the one or more devices to access content in the second content domain.” raises 112(a) lack of algorithm issue (see Para 22 of this Office Action for detail on the rejection).  Malik Col 9 line 46-65 discloses “a user may purchase a quantity of digital tokens (e.g. 20) for a particular media player device (e.g., media player application on a general-purpose 
With respect to applicant’s argument “It is clear from the specification of the subject application that the claimed “first domain” and “second domain” refer to systems in which the authorization mechanisms are distinct from one another. This is consistent with the common meaning of the word “domain” in computer network technology. A network domain is an administrative grouping of multiple private computer networks or hosts within the same infrastructure. Domains can be identified using a domain name; domains which need to be accessible from the public Internet can be assigned a globally unique name within the Domain Name System (DNS). A domain controller is a server that automates the logins, user groups, and architecture of a domain, rather than manually coding this information on each host in the domain. https://en.wikipedia.org/wiki/Network_domain (citations omitted).”  Examiner notes, there is no support that the “content domain” is the “network domain” as the specification is silent on “network domain”.  Furthermore, the “network domain” term recited by the applicant from Wikipedia is first captured in 2016 by Wayback Machine (see below for detail), when the application was filed in 2013. MPEP 2111.01 III “"[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.").” 

    PNG
    media_image1.png
    720
    971
    media_image1.png
    Greyscale

In response to applicant’s arguments “Mayo teaches away from the claimed invention…This is very different from the claimed invention which transmits user credentials corresponding to a first content domain associated with a user to a device in a second content domain which has a different authorization mechanism than the first content domain, wherein the user has authorization to access content in the first content domain, receives from the first content domain an indication that user credentials are associated with a user that has a license to access content in the second content domain, receives a temporary authorization offer, transmits an acceptance of the temporary authorization offer; and receives a temporary authorization object for the device to access content in the second content domain when the user associated with the user credentials has a license to access content in the second content domain.”  Examiner notes, Malik teaches the claims 1, 17 and 33 limitations “receive a temporary authorization offer; (Fig. 12 item 1270, col 13 ln 13 – 22) transmit an acceptance of the temporary authorization offer; (Fig. 12 item 1280 col 13 ln 22-25). receive a temporary authorization object for the device to access content in the second content domain when the user associated with the user credentials has a license to 
With respect to applicant’s argument “Claims 9, 25, and 41 are rejected…Buttars fails to cure the deficiencies of the claims”, examiner respectfully disagrees.  Buttars ¶0025 discloses “upon conclusion of the viewing session of a Content file, the Playback Device displays a menu of options offering options including… converting a temporary License Object to a permanent License Object,…”.  Therefore, Malik  in view of Mayo and in further view of Buttars teach claims  9, 25, and 41 “convert the temporary authorization object to a permanent authorization object in response to an offer.”

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant is in the opinion of the application is not an abstract idea, it is integrated into a practical application even if it is an abstract idea.  Applicant assets “the claims in this application clearly do not fit this definition.” Examiner respectfully disagrees.  The claims recite “transmitting…user credentials corresponding to a first content domain…to a device in a second content domain; receiving…an indication that…a user… has a license to access the content in the second content domain; receiving a temporary authorization offer; transmit an acceptance of the …offer; receiving…temporary authorization object…to access content in a second content domain…”, the claims are directed to authorizing online resources access based on a user credential. It is a commercial or legal interaction which is within the “certain methods of organizing human activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, memory, and computing device merely use(s) a computer as a tool to perform an abstract idea. Specifically, authorizing resource access based on user credential including transmitting user credential to second content domain, receiving a temporary authorization offer, transmitting the offer 
Applicant further assets “The specification clearly states the technical problem solved by the claimed invention.”  Examiner notes although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  The claims are directed to authorizing resource access based on user credential.  Authorizing resource access based on user credential is a business process.  The use of processors, memories and computing devices as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(a), the arguments have been fully considered but they are not persuasive.
Applicant states “With respect to claims 7, 23, and 39, the Examiner states that the specification does not provide an algorithm for determining if the user has moved outside of a predetermined distance. Again, at best, this sounds like an issue of enablement or definiteness, not written description... One of skill in the art would readily understand the myriad of ways to determine if a user is in a physical area… the MPEP clearly supports Applicant’s position on this issue.”.  Examiner respectfully disagrees.  MPEP 2161.01 recites “The 35 U.S.C. 112(a)  or first paragraph of pre-AIA  35 U.S.C. 112  contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing…. Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor 
In response to applicant’s argument “The Examiner further takes the position that the claimed elements of "transmit user credentials corresponding to a first content domain associated with a user to a device in a second content domain,...", "receive from the first content domain an indication that user credentials are associated with a user that has a license to access content in the second content domain;" and "receive a temporary authorization object for the device to access content in the second content domain when the user associated with the user credentials has a license to access content in the second content domain." are new matter as they are not supported by the specification. The Examiner then goes on to cite to portions of the specification that are used to construe these claimed elements. The claim elements cannot be both new matter and supported by the specification.”.  Examiner notes, the recited specification ¶¶0026 and 0060 contain partial support for the limitations “transmit user credentials…” and “receive from the first content domain…” respectively.  If the applicant disagrees with the rejection, please provide the complete specification support.  The new matter argument with respect to limitation “receive a temporary authorization object…” is moot as there is no such new matter rejection.  


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-25, 28-41 and 44-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 17- 25 and 28-32 are directed to a method, claims 1-9 and 12-16 are directed to an apparatus, and claims 33-41 and 44-48 are directed to a non-transitory computer-readable medium.    Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) authorizing online resources access based on a user credential. Specifically, the claims recite “transmitting…user credentials corresponding to a first content domain…to a device in a second content domain; receiving…an indication that…a user… has a license to access the content in the second content domain; receiving a temporary authorization offer; transmit an acceptance of the …offer; receiving…temporary authorization object…to access content in a second content domain…”, which is commercial or legal interaction within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for authorizing resource access based on user credential. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, memories, and computing devices merely use(s) a computer as a tool to perform an abstract idea. Specifically, authorizing resource access based on user credential including transmitting user credential to second content domain, receiving a temporary authorization offer, transmitting the offer acceptance, and receiving the temporary authorization object.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-9, 12-16, 33-41 and 44-48 are apparatus and product claims that are used to perform the method claims 17-25 and 28-32 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve authorizing resource access based on user credential including transmitting user credential to second content domain, receiving a temporary authorization offer, transmitting the offer acceptance, and receiving the temporary authorization object .  This only uses the processor or computer system to automate or implement the abstract idea of performing online resources access authorization.  Dependent claims 2, 8, 18, 24, 34 and 40 describe granting temporary access authorization.  Dependent claims 3-7, 19-23, and 35-29 describe expiring authorization automatically.  Dependent claims 9, 25, and 41 describe converting temporary authorization object to permanent authorization object.  Dependent claims 15-16, 31-32, and 47-48 describe the temporary authorization object has access both domains.  Dependent claims 12, 28, and 44 describe transmitting user credentials to obtain access to content that is only available in the second domain.  Dependent claims 13, 29, and 45 describe temporary authorization for content that is only in the second domain.  Dependent claims 14, 30, and 46 describe the temporary authorization object contains a temporary domain key. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of authorizing resource access based on user credential including transmitting user credential to second content domain, receiving a temporary authorization offer, transmitting the offer acceptance, and receiving the temporary authorization object.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processors, memories and computing devices as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-25, 28-41 and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2, 18, and 34 recite “…the temporary authorization object allowing the one or more additional computing devices to access content in the second content domain.”, claims 3, 19 and 35 recite “wherein the temporary authorization object automatically expires on the occurrence of one or more preset conditions.”, and claims 8, 24 and 40 recite “wherein the temporary authorization object grants access…” However, Applicant’s Specification does not provide an algorithm for “allowing, expires, and grants”. Therefore, the claims lack written description as they fail define “allowing, expires, and grants” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I)

Claims 7, 23, and 39 recite “wherein the one or more preset conditions comprise the user moving outside of a predetermined distance from the device.…” However, Applicant’s Specification does not provide an algorithm for detecting ‘the user moving outside of a predetermined physical area. Therefore, the claim lacks written description as it fails to describe how the function is performed or the result is achieved (MPEP 2161.01 I)

Claims 4-7, 20-22 and 36-38 are also rejected as each depends from claims 3, 19 and 35 respectively.

New Matter
Regarding the amended claims 1, 17 and 33, following limitations are new matter as they are not supported by the Specification. 
“transmit user credentials corresponding to a first content domain associated with a user to a device in a second content domain, wherein the user has authorization to access content in the first content domain and wherein the second content domain is a network domain which has an authorization mechanism that is distinct from an authorization mechanism of the first content domain;”  Specification PGPub ¶0026 discloses “transmitting user credentials from a first device to at least one of one or more computing devices, wherein at least one of the one or more computing devices manages access to content stored on a content storage device, the content being in a content domain, and wherein the first device and the content storage device are locally connected, and receiving temporary authorization for the first device to access content in the content domain based at least in part on a determination that a user associated with the user credentials has a license to access content in the content domain on a second device separate from the first device..”  However, the specification is silent on a device in a second content domain and wherein the second content domain is a network domain which has an authorization mechanism that is distinct from an authorization mechanism of the first content domain.  For the purposes of examination, the limitation is being interpreted as “transmit user credentials;”
“receive from the first content domain an indication that user credentials are associated with a user that has a license to access content in the second content domain;” Specification PGPub ¶0060 discloses “At step 102, the authorizer computing system determines whether the user associated with the user credentials has a license to access content in one or more second content domains, outside of the one or more first content domains which the device already has authorization to access content.” However, the Specification is silent on “receive from the first content domain an indication that user credentials are associated with a user that has a license to access content in the second content domain;”.  For the purposes of examination, the limitation is being interpreted as “receive a temporary authorization offer;”
Claims 2-9, 12-16, 18-25, 28-32, 34-41 and 44-48 are also rejected as each depends from claims 1, 17 and 33 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-25, 28-41 and 44-48  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claims 1, 17 and 33 recite “transmit user credentials corresponding to a first content domain associated with a user to a device in a second content domain, wherein the user has authorization to access content in the first content domain;”  claims 1, 17 and 33 further recite “receive from the first content domain an indication that user credentials are associated with a user that has a license to access content in the second content domain;” These render claims unclear because transmitting and receiving should be user credentials of the same user while claims recite transmit user credential of a user and receives an indication of user credentials of another user. 
Dependent claims 2-9, 12-16, 18-25, 28-32, 34-41 and 44-48 are also rejected as each depends on claims 1, 17 and 33 respectively.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-8, 12-24, 28-40, and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Grant Publication US7702590B2 (“Malik”) in view of US Application Publication US20050204148A1 (“Mayo et al.”). 

Regarding claims 1, 17, and 33, Malik teaches:
one or more processors; (Fig. 14 item 1312; col 14 ln 38 - col 15 ln 17)
one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: (Fig. 14 item 1414; col 15 ln 18 - col 15 ln 57)
receive a temporary authorization offer; (Fig. 12 item 1270, col 13 ln 13 – 22)
transmit an acceptance of the temporary authorization offer; and (Fig. 12 item 1280 col 13 ln 22-25).
receive a temporary authorization object for the device to access content in the second content domain when the user associated with the user credentials has a license to access content in the second content domain. (col 9 ln 46 - col 10 ln 3).
Malik does not teach:
transmit user credentials;
However, Mayo et al. teaches:
transmit user credentials (Fig. 3A, Fig. 5 item 108; paras 0031,0056)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Trial Access for Media Files from a Media List of Malik by adding user authentication in accordance with the teaching of Mayo. This modification providing “a less complicated and more cost effective way to address the requirement of sign-in, authentication, and authorization for multiple servers” (Mayo et al., para 0007).

Regarding claims 2, 18, and 34, Malik in view of Mayo et al. disclose all the limitations as described above.  Malik further discloses:
wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: (Fig. 14 item 1414; col 15 ln 18 - col 15 ln 57)
transmit a temporary authorization object to one or more devices which are on the same network as the apparatus, the temporary authorization object allowing the one or more devices to access content in the second content domain. (col 9 ln 46 - col 10 ln 3)

Regarding claims 3, 19, and 35, Malik in view of Mayo et al. disclose all the limitations as described above.  Malik further discloses:
the temporary authorization object automatically expires on the occurrence of one or more preset conditions. (col 13 ln 6 – ln 33).

Regarding claims 4, 20, and 36, Malik in view of Mayo et al. disclose all the limitations as described above.  Malik further discloses:
the one or more preset conditions comprise the passage of a predetermined period of time. (col 4 ln 28 - 43).

Regarding claims 5, 21, and 37, Malik in view of Mayo et al. disclose all the limitations as described above.  Malik further discloses:
the predetermined period of time is defined by the user. (col 4 ln 28 - 43).

Regarding claims 6, 22, and 38, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
the one or more preset conditions comprise accessing an item of content in the second content domain. (para 0066).

Regarding claims 7, 23 and 39, Malik in view of Mayo et al. disclose all the limitations as described above. With respect to “wherein the one or more preset conditions comprise the user moving outside of a predetermined physical area.”, describes the preset conditions, but the description of the preset conditions is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 8, 24, and 40, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses: 
the temporary authorization object grants access to a subset of the content in the second content domain. (para 0057).

Regarding claims 12, 28, and 44, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses: 
the user credentials are transmitted in response to a request for credentials received after an attempt to access an item of content that is in the second content domain and not in the first content domain. (para 0008).

Regarding claims 13, 29, and 45, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
the temporary authorization object is limited to the item of content that is in the second content domain and not in the first content domain. (paras 0008-0009, 0028).

Regarding claims 14, 30, and 46, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses: 
receiving temporary authorization object comprises receiving a temporary domain key. (para 0028).

Regarding claims 15, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
while the apparatus has the temporary authorization object, the apparatus has authorization to access content in both the first content domain and the second content domain. (paras 0031, 0035).

Regarding claim 16, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
while the apparatus has the temporary authorization object, the authorization of the apparatus to access content in the first content domain is suspended. (para 0056).

Regarding claim 31, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
while the at least one of the one or more computing device has the temporary authorization object, the at least one of the one or more computing devices has authorization to access content in both the first content domain and the second content domain. (0031, 0035).

Regarding claim 32, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
while the at least one of the one or more computing devices has temporary authorization object, the authorization of the at least one of the one or more computing devices to access content in the first content domain is suspended. (para 0056).

Regarding claim 47, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
while the user device has temporary authorization object the user device has authorization to access content in both the first content domain and the second content domain. (paras 0031, 0035).

Regarding claim 48, Malik in view of Mayo et al. disclose all the limitations as described above.  Mayo et al. further discloses:
while the user device has the temporary authorization object, the authorization of the user device to access content in the first content domain is suspended. (para 0056).

Claims 9, 25, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Grant Publication US7702590B2 (“Malik”), in view of US Application Publication US20050204148A1 (“Mayo et al.”), and in further view of US Application Publication US20100070610A1 (“Buttars”).

Regarding claim 9, 25, and 41, Malik in view of Mayo et al. disclose all the limitations as described above. Malik and Mayo et al. do not teach:
convert the temporary authorization object to a permanent authorization object in response to an offer. 
However, Buttars teaches:
convert the temporary authorization object to a permanent authorization object in response to an offer. (para 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Malik and Mayo et al. by adding the feature of converting temporary authorization object to a permanent in accordance with the teaching of Buttars.  This modification improves the licensing process and reducing the service interruption. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                               /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685